PER CURIAM.
This petition for habeas corpus is brought pursuant to Rule 3.130(c)(2), CrPR, and alleges that petitioner’s application for reduction of bail was erroneously denied by the trial court. Bail was set at *306$500,000, and the application for reduction was denied.
We have reviewed the transcript of the reduction hearing and find that much of the testimony in support of the amount of bail set was by police officers testifying as to what various confidential informers had told them. At one point defense counsel requested the name of an informant, which request was denied as was his motion to strike the testimony. Such evidence should have been stricken.1
The remaining testimony introduced at the reduction hearing is not sufficient to support the amount of bail set. We therefore grant this petition for writ of habeas corpus and make it returnable before the trial judge so that a new hearing may be had on the reasonableness of the $500,000 bail previously set.' Such new hearing shall follow the dictates of Stansel with respect to the criteria for setting bail.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.

. See Stansel v. State, Fla.App.2d, 1974, 297 So.2d 63; Primm v. State, Fla.App.2d, 1974, 293 So.2d 725.